 



Exhibit 10.1
GENERAL RELEASE AGREEMENT
     1. I understand that my employment with Intervoice, Inc. (“Intervoice”)
ends as of the close of business on July 25, 2007. I understand that, pursuant
to Paragraphs 7(e)(i) and 7(f) of my employment agreement entered into effective
March 1, 2007 (the “Employment Agreement”), I am eligible to receive a
separation benefit (the “Separation Benefit”) that consists of (i) 12 months of
my regular base salary, subject to all lawful deductions, and (ii) partial
reimbursement of certain of my health plan premiums, if any. I understand that
as a condition of receiving the Separation Benefit, I am required to (i) timely
execute this General Release Agreement, (ii) not revoke my acceptance, and
(iii) comply with all other applicable requirements set out in the Employment
Agreement.
     2. In exchange for the Separation Benefit, I release, acquit, and forever
discharge to the maximum extent permitted by law any and all rights, claims, and
demands of whatever kind or character, whether presently known to me or unknown,
and whether vicarious, derivative, or direct, that I may have or assert against
the “Released Parties,” which are (i) Intervoice; (ii) any direct or indirect
subsidiary or other affiliated entity of Intervoice; or (iii) any officer,
director, fiduciary, agent, employee, representative, insurer, attorney,
successor, or assign of the persons or entities just named. This release
includes without limitation any claims arising under federal, state, or local
laws prohibiting employment discrimination, including the Age Discrimination in
Employment Act; any claims growing out of any legal restrictions, contractual or
otherwise, on Intervoice’s right to terminate the employment of its employees;
any claims arising out of my employment with Intervoice or the termination of
that employment; and any claims arising out of or relating to the Employment
Agreement or any other agreements between me and Intervoice or the other
Released Parties. This release does not waive any claims that may arise after
the date this General Release Agreement is signed.
     3. I understand that I may accept the terms of this General Release
Agreement by signing it in the space provided below and returning it to Don
Brown, Senior Vice-President — Human Resources and Real Estate, at Intervoice,
Inc., 17811 Waterview Parkway, Dallas, Texas, 75252, within the time period
beginning July 25, 2007, and ending at the close of business on the 46th day
after I received this instrument for my review and consideration (such ending
date, in the event that it falls on a weekend or Intervoice-recognized holiday,
to be automatically extended to the close of business on the next following
business day). I further understand that the terms of this General Release
Agreement will become effective and enforceable seven days after I sign it,
unless before then I revoke my acceptance in writing and deliver my written
revocation to Don Brown at the address listed above, in which case I will not be
entitled to receive the Separation Benefit. I understand that Intervoice will
pay the Separation Benefit to me in the manner described in Paragraphs 7(e)(ii)
and 7(f) of the Employment Agreement. My execution of this General Release
Agreement constitutes my agreement to all terms and conditions set forth in it,
and is in consideration of Intervoice’s agreement to provide the Separation
Benefit.
     4. In further consideration of the Separation Benefit, I agree that I will
not in the future request or accept, as compensation for damages related to my
employment

 



--------------------------------------------------------------------------------



 



General Release Agreement
Page 2
or the termination of my employment with Intervoice, anything of value from
Intervoice or any of the other Released Parties other than (i) as provided for
in the Employment Agreement, or (ii) pursuant to the terms of any plan under
which I have vested or contractual entitlement to benefits.
     5. I acknowledge that I have returned to Intervoice all items of its or any
of the other Released Parties’ property that I have had possession of or control
over during the course of my employment. I understand that whether or not I
accept the terms of this General Release Agreement, I must deliver immediately
to Intervoice any additional items of its or any of the other Released Parties’
property that I may discover to be in my possession.
     6. I acknowledge that (i) I have read the attached memorandum from Bob
Ritchey to me dated June 19, 2007, and this General Release Agreement; (ii) I
have been given a period of at least 45 days to consider this General Release
Agreement before signing it; (iii) I have been advised under this Paragraph to
consult and have had the opportunity to consult with an attorney before signing
this General Release Agreement; (iv) I have read, received, and understand the
Information on Program Participants and Non-Participants by Decisional Unit
dated May 16, 2007; (v) I have had sufficient time to consider and fully
understand the meaning and effect of my action in executing this General Release
Agreement; (vi) my execution of this General Release Agreement is knowing and
voluntary; and (vii) I am not relying on any written or oral statement or
promise other than as set out in the Employment Agreement, the attached
memorandum, and this General Release Agreement.
     7. I acknowledge that the terms of this General Release Agreement do not
modify, supersede, or otherwise amend the terms of the Employment Agreement. I
further acknowledge that this General Release Agreement, the Employment
Agreement, and the Employee Agreement on Ideas, Inventions and Confidential
Information that I signed on May 17, 1993, contain the entire understandings
between Intervoice and me regarding their subject matters and supersede all
other written or oral understandings regarding their subject matters, and may
not be released, discharged, abandoned, supplemented, changed, or modified in
any manner except by a writing of concurrent or subsequent date executed by both
an authorized Intervoice official and me. This General Release Agreement shall
be governed by and construed in accordance with the laws of the State of Texas
without regard to its rules regarding conflicts of laws.
ACCEPTED AND AGREED TO:
 
/s/ George T. Platt
George T. Platt
Date signed:  7/27/07
 
[This agreement may not be signed before July 25, 2007]

 